Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 1 of 11 PageID 103




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO.: 8:19-cr-400-T-02TGW

MARK EDWARD ALLEN
_____________________________/
            DEFENDANT’S SENTENCING MEMORANDUM AND
               INCORPORATED MEMORANDUM OF LAW

      COMES NOW, A. FITZGERALD HALL, counsel for the Defendant,

MARK ALLEN, pursuant to Title 18, United States Code Sections 3551 and

3553(a), and moves this Court to: ENTER AN ORDER OF SIXTY (60)

MONTHS INCARCERATION.                 As grounds for this request, undersigned

counsel proffers the following:

                                  BACKGROUND

      1.     On June 4, 2019, Mr. Allen was arrested on a criminal complaint for

possession of an unregistered destructive device in violation of 26 U.S.C. § 5861(d)

(Doc. 1).

      2.     On this same day, Mr. Allen had his initial appearance before the Court

(Doc. 8). Mr. Allen waived his bond hearing without prejudice to seeking bond on

the filing of a motion. Id. As a result, this Court ordered Mr. Allen detained (Docs.

8 & 10).
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 2 of 11 PageID 104




      3.       On September 23, 2019, pursuant to a waiver of indictment, an

information, and a plea agreement, Mr. Allen, pleaded guilty to maliciously

attempting to damage and destroy personal and real property belonging to the

Department of Veterans Affairs in violation of 18 U.S.C. § 844(f)(1) (Docs. 18, 19,

20, and 24).

      4.       Mr. Allen’s sentencing is currently scheduled for Friday, December 13,

2019, at 8:45 a.m. (Doc. 28). The Presentence Investigation Report (“PSIR”) has

been completed in this case and there are no major objections to the report.

      5.       The PSIR currently reflects a total offense level of 21 and a criminal

history category of II (PSIR ¶¶27, 41, & 85). This results in an advisory range of

incarceration of 41-51 months (PSIR ¶85).

      6.       Notwithstanding the above, due to the nature and circumstances of the

instant offense, the history and characteristics of Mr. Allen, and the need for the

forthcoming sentence to afford adequate deterrence, Mr. Allen requests this Court

impose a sentence of sixty (60) months’ incarceration, pursuant to 18 U.S.C. §

3553(a) and United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                               LEGAL ARGUMENT

      7.       As outlined above, Mr. Allen is facing an advisory sentencing

guidelines range of incarceration of 41-51 months (PSIR ¶¶27, 41, & 85).




                                           2
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 3 of 11 PageID 105




      8.     In this case, Mr. Allen requests this Court consider the following

highlighted factors set-forth under Section 3553(a) in determining a reasonable

sentence to impose in this case:

             (1)   the nature and circumstances of the [instant] offense and
                   the history and the characteristics of the defendant;

             (2)   the need for the sentence imposed-;

                   (A)    to reflect the seriousness of the offense, to
                          promote respect for the law, and to provide just
                          punishment for the offense;

                   (B)    to afford adequate deterrence to criminal
                          conduct;

                   (C)    to protect the public from further crimes of the
                          defendant; and

                   (D)    to provide the defendant with needed
                          educational or vocational training, medical care,
                          or other correctional treatment in the most
                          effective manner;

             (3)   the kinds of sentences available;

             (4)   [the applicable Sentencing Guidelines];

             (5)   any pertinent [Sentencing Guidelines] policy statement;

             (6)   the need to avoid unwarranted sentence disparities among
                   defendants with similar records who have been found guilty
                   of similar conduct; and

             (7)   the need to provide restitution to any victim of the offense.

18 U.S.C. § 3553(a) (emphasis added). See United States v. Talley, 431 F.3d 784,


                                         3
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 4 of 11 PageID 106




786 (11th Cir. 2005) (providing that when the district court considers the factors of

section 3553(a), it need not discuss each of them). See also, United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005) (same), abrogated on other grounds by Rita

v. United States, 551 U.S. 338, 127 S. Ct. 2456 (2007); United States v. Bohannon,

476 F.3d 1246, 1248 (11th Cir. 2007) (same); United States v. McBride, 511 F.3d

1293, 1297 (11th Cir. 2007) (same).

      9.     Although the district court must adequately and properly consider the

factors, nothing requires it to state on the record that it has explicitly considered each

of the Section 3553(a) factors or to discuss each of the Section 3553(a) factors.

Garcia-Enriquez, 664 F. App’x at 767 (citing United States v. West, 898 F.2d 1493,

1503 (11th Cir. 1990)). See United States v. Dougherty, 754 F.3d 1353, 1359 (11th

Cir. 2014) (providing nothing requires the district court to discuss each of the Section

3553(a) factors and an acknowledgement that it has considered each will suffice)

(citing United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007)). See also,

United States v. Lora, 627 F. App’x 881, 885 (11th Cir. 2015 (unpublished opinion)

(district courts do not have to conduct an accounting of every factor or explain the

role each played in the sentencing decision) (citing United States v. Robles, 408 F.3d

1324, 1328 (11th Cir. 2005)).        Rather, “the sentencing judge should set forth

enough to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decision making authority.”



                                            4
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 5 of 11 PageID 107




Lora, 627 F. App’x at 885 (citing Rita v. United States, 551 U.S. 338, 356, 127 S.

Ct. 2456 (2007)).

      10.      The weight given to each factor in § 3553(a) is a matter committed to

the sound discretion of the district court. United States v. Barrington, 668 F.3d

1178, 1204 (11th Cir. 2011). See United States v. Garcia-Enriquez, 664 F. App’x

765, 767 (11th Cir. 2016) (unpublished opinion) (stating the weight given to any

specific factor is committed to the sound discretion of the district court and a district

court does not commit reversible error simply because it attaches significant weight

to a single Section 3553(a) factor) (citing United States v. Williams, 526 F.3d 1312,

1322 (11th Cir. 2008)). “The court must consider all of the Section 3553(a) factors,

but it may, in its discretion, give greater weight to some factors over others.”

United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).

      11.    “The fact that we might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of the district court.”

Barrington, 668 F.3d at 1204 (citing Gall v. United States, 552 U.S. 38, 51, 128 S.

Ct. 586, 597 (2007)). See United States v. Langston, 590 F.3d 1226, 1237 (11th

Cir. 2009) (stating the weight to be accorded any given Section 3553(a) factor is a

matter committed to the sound discretion of the district court and we will not

substitute our judgment in weighing the relevant factors).        “A district court has

considerable discretion in deciding whether the Section 3553(a) factors justify a



                                           5
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 6 of 11 PageID 108




variance and the extent of one that is appropriate.” United States v. Cubero, 754

F.3d 888, 892 (11th Cir. 2014) (citing United States v. Shaw, 560 F.3d 1230, 1238

(11th Cir. 2009) and United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).

      12.     The Guidelines are only one factor to consider when imposing a

sentence and §3553(a)(3) directs the judge to consider sentences other than

imprisonment. Gall, 552 U.S. at 59, 128 S. Ct. at 602 (2007) (emphasis added).

      13.     It should be noted that in assessing these enumerated factors that the

Court is “to consider every convicted person as an individual and every case as a

unique study in the human failings that sometimes mitigate, sometimes magnify, the

crime and the punishment to ensue.” United States v. Alfaro-Moncada, 607 F.3d

720, 735 (11th Cir. 2010) (emphasis added) (citing Gall, 552 U.S. at 52, 128 S. Ct.

at 598 (2007)).

      14.     Pursuant to Section 3553(a), and the above-cited case law, Mr. Allen

requests this Court impose a reasonable sentence in this case. In particular, Mr.

Allen requests this Court impose a sentence of sixty (60) months’ incarceration due

to the following: the nature and circumstances of the instant offense, his history and

characteristics, and the need for the forthcoming sentence to afford adequate

deterrence.




                                          6
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 7 of 11 PageID 109




       A.    The Nature and Circumstances of the Instant Offense.

       15.   The circumstances surrounding this case are outlined in the PSIR (PSIR

¶¶9-13).

       16.   This Court should note that the facts surrounding this case are absent

any actual acts of violence committed by Mr. Allen towards anyone. Id. In short,

on May 6, 2019, what was thought to be an improvised explosive device turned out

to be a dud or “fake” explosive device found at the Bay Pines Veterans

Administration (“VA”) Hospital in St. Petersburg, Florida. Id. In fact, a note was

found on this “hoax device” that read “no problem just want 2 B heard!!!” (PSIR

¶9).

       17.   On May 29, 2019, law enforcement again responded to the VA Hospital

regarding a suspicious device (PSIR ¶10). After investigation, law enforcement

determined that this device was, in fact, an improvised explosive device.

       18.   On May 31, 2019, St. Petersburg Police received a call that Mr. Allen

had made a bomb at his home (PSIR ¶12). The caller removed the bomb from the

home and took it to a friend’s home. Id. Law enforcement later examined the device

and determined that it was capable of causing property damage and personal injury.

Id. On June 1, 2019, a search warrant was executed at Mr. Allen’s home and other

completed devices, partially completed devices, and other related materials were

discovered (PSIR ¶13).



                                         7
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 8 of 11 PageID 110




        19. On June 4, 2019, Mr. Allen was taken into custody without incident

(PSIR, Face Sheet).

        20.   There were no injuries in this case. Additionally, the facts surrounding

this case, at best, establish that Mr. Allen was a long-time patient of the VA (PSIR

¶¶61, 63-66), a person with mental health issues (id.), and a United States Army

Veteran (honorable discharge) (PSIR ¶81) that was simply seeking attention.

        21.   It should be noted that Mr. Allen is not a career offender nor an armed

career criminal in this case. Thus, considering the circumstances surrounding this

case, a sentence of sixty (60) months’ incarceration would be an appropriate

disposition of this case.

        B.    The History and Characteristics of Mr. Allen.

        22.   Indeed, as Alfaro-Moncada, supra., notes, Mr. Allen is a “unique study

in the human failings” and, in this case, the facts only establish that he committed

the instant offense due to the mental problems he has been dealing with for some

time (PSIR ¶¶63-66).

        23.   Again, there are no actual acts of violence or injuries involved in this

case.

        24.   It is to be noted that Mr. Allen has two criminal history points in this

case and this results in him being in criminal history category II (PSIR ¶¶30-41)---

the second to the lowest possible criminal history category. In fact, Mr. Allen has



                                          8
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 9 of 11 PageID 111




no felony convictions in his criminal history and only has two scoreable

misdemeanor offenses (PSIR ¶¶37 & 38).

      25.    As outlined in the PSIR, Mr. Allen has experienced some mental health

problems such as post-traumatic stress disorder, depression, anxiety, and bi-polar

disorder (PSIR ¶63-66). Mr. Allen reports being Baker Acted multiple times and

reports previously attempting suicide in 1987 (PSIR ¶66).

      26.    Additionally, Mr. Allen has a history of substance and alcohol abuse

(PSIR ¶68-74). For example:

             a.    He had been drinking alcohol for over thirty years and drinks
                   alcohol every day and all day;

             b.    He began smoking marijuana daily at age 15 and last used
                   marijuana on the day of his arrest; and

             c.    He experimented with cocaine at age 17.

      27.    Clearly, Mr. Allen has a drug and alcohol problem that needs

addressing. Id.

      28.    The sum total of Mr. Allen’s history and characteristics, and the facts

surrounding this case, also suggests that sixty (60) months’ incarceration would be

an appropriate sentence in this case.

      C.     Sentence to Afford Adequate Deterrence.

      29.    Finally, Mr. Allen is requesting this Court enter an order of sixty (60)

months’ incarceration, as such a sentence would be a reasonable sentence. In fact,



                                         9
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 10 of 11 PageID 112




 considering the circumstances surrounding this case and Mr. Allen’s history and

 characteristics, a sentence of sixty (60) months’ incarceration would accomplish all

 of the factors arrayed in Section 3553(a). In particular, a sentence of sixty (60)

 months’ incarceration would accomplish the following: reflect the seriousness of the

 offense, promote respect for the law, provide just punishment for the instant offense,

 and remove Mr. Allen from the community for a “reasonable” period of time.

       30.    Additionally, but equally important, is the fact that a sentence of sixty

 (60) months’ incarceration would be an adequate sentence and a federal sentence

 that would deter Mr. Allen from committing any criminal conduct in the future.

       31.    Assistant United States Attorney Daniel George does not oppose this

 request.

       WHEREFORE, Mr. Allen prays this Court grant the relief requested herein

 and enter an order of sixty (60) months’ incarceration.

       DATED this 9th day of December 2019.

                                               Respectfully submitted,


                                               DONNA LEE ELM
                                               FEDERAL DEFENDER

                                        By:    s/ A. Fitzgerald Hall
                                               A. Fitzgerald Hall, Esq.
                                               Florida Bar No. 0137138
                                               Assistant Federal Defender
                                               400 North Tampa Street, Suite 2700
                                               Tampa, Florida 33602

                                          10
Case 8:19-cr-00400-WFJ-TGW Document 31 Filed 12/09/19 Page 11 of 11 PageID 113




                                              Phone: (813) 228-2715
                                              Facsimile: (813) 228-2562
                                              Email: Alec_Hall@fd.org
                                              Defense Attorney for Allen



                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of December 2019, a true and

 correct copy of the foregoing was filed with the Clerk of the Court using the

 CM/ECF system, which will send notice of the electronic filing to:

       AUSA Daniel George.

                                       By:    s/ A. Fitzgerald Hall
                                              A. Fitzgerald Hall, Esq.
                                              Assistant Federal Defender




                                         11
